Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Status
Claims 1, 3, 5, 6, 8, 13, 24-25, 28  are pending.  Claims 2, 4, 7, 9-12, 17-23, 14-23, 26-27, 29-46 were cancelled.   Claims 1, 3, 5, 6, 8, 13, 24-25, 28 are under current examination.
Priority
This application claims benefit CON of 15/180,190 (filed 06/13/2016; ABN) which claims benefit of from provisional U.S. Application No. 62/175,111 (filed 06/12/2015).  The instant application has been granted the benefit date, 12 June 2015, from the application 62/175,111.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Gilbert, Li, & Pablo Ross
Claims 1, 3, 8, 13, 24-25, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (Cell.  July 18, 2013 154: 442-451) in view of Li et al. (Nature Letters.  27 August 2009; 460: 1136-1139 and Supplemental Methods) and Pablo Ross. (BD Biosciences Research Grant Program. 2014 Research Grant Program Winning Abstract. “Induction of Pluripotency by CRISPR-Cas9 Epigenetic Engineering”, published online 26 February 2015) and in view of Kim et al. (Genome Res. June 2014; 24: 1012-1019 [published in advance April 2, 2014]).
Claim 1 is directed to:

    PNG
    media_image1.png
    610
    726
    media_image1.png
    Greyscale

	Gilbert et al.  “CRISPR-Mediated Modular RNA-Guided Regulation of Transcription in Eukaryotes” (title).  Gilbert et al. further teach, “[t]he CRISPR-associated catalytically inactive dCas9 protein offers a general platform for RNA-guided DNA targeting. Here, we show that fusion of dCas9 to effector domains with distinct regulatory functions enables stable and efficient transcriptional repression or activation
in human and yeast cells, with the site of delivery determined solely by a coexpressed short guide (sg)RNA” (Summary, page 442).  Gilbert et al. teach, “To test whether we can activate gene expression in human cells with dCas9, we fused four copies of the well-characterized transcription activator VP16 or a single copy of p65 activation domain (AD) to dCas9.” (page 443, col.2, last parag.).  Additionally, Gilbert et al. teach, “We have shown that programmable dCas9 can repress or activate transcription in human
cells. dCas9 fusion proteins can functionally mimic multiple native protein interactions, including the KRAB domain of Kox1, VP16, and p65AD” (page 448, col.1, lines 2-6).  Gilbert et al. states “[t]he genetic interrogation and reprogramming of cells requires methods for robust and precise targeting of genes for expression or repression” (Summary, page 442), thereby suggesting the utility of their invention for reprogramming somatic eukaryotic cells.  Therefore, Gilbert et al. suggest a linkage between the elements found in the preamble of the instant claim (i.e., “nuclear reprograming a mammalian somatic cell”) and a synthetic transcription factor (i.e., having a gRNA and a fusion protein with a transcriptional modulator which binds said gRNA). Gilbert et al. teach that the sgRNA molecules are used to target the transcription factor to the desired gene.  Furthermore, in the context of the introductory sentence of the Summary, a person of ordinary skill in the art would surmise that in order to reprogram somatic cells would require targeting such synthetic transcription factors to promoters of genes known to be involved in reprogramming somatic cells into other cell types or induced pluripotent stem cells.
	Accordingly, prior to the filing of the instant application, Gilbert et al. have conceived of and enabled a critical component of the instant invention, namely, the use of a synthetic transcription factor comprising (i) a fusion polypeptide that contains an enzymatically inactive Cas9 molecule and transcriptional activation domain such as VP64 or p65 and (ii) a guide RNA that binds to the promoter of a target gene and the fusion polypeptide.  Additionally, Gilbert et al. have suggested their system could be modified for use in reprogramming somatic cells.
	However, Gilbert did not indicate which target genes might be useful for reprogramming somatic cells. Additionally, while Gilbert et al. teach “programmable dCas9 can repress or activate transcription in human cells.” Gilbert does not specify which genes should be activated or repressed to reprogram somatic cells into iPSCs.  In particular, Gilbert et al did not specifically identify the pluripotency genes (requiring activation) listed in current claim 8, namely oct3/4, sox2, klf4, c-myc, lin28, nanog, glis-1, bcl2 and bclx.  Also, Gilbert did not specifically identify the pluripotency genes (requiring repression) listed in the current specification, namely p16Ink4a, p19Arf, ROCK, a PKA/PKG/PKC family kinase gene and genes which inhibit mTOR pathway.
However, Li et al. teach that activation/expression of certain pluripotency genes (e.g., oct4, sox2, klf4, c-myc) and repression of other pluripotency genes (e.g. p16Ink4a and p19Arf) are required for reprogramming somatic cells into induced pluripotent stem cells (METHODS, Generation of mouse iPS cells).  In particular, Li et al. teach that “The recipient MEFs had been seeded the previous day (2.5 x 105 cells per 100-mm-diameter dish) and received 1.5 ml of each of the corresponding retroviral supernatants  (amounting in the case of the three factors to 4.5 ml, and in the cases of the three factors plus shRNA or the four factors to 6 ml, and in the case of the four factors plus shRNA to 7.5 ml)… After infection was completed, medium was replaced by complete KSR medium (see earlier). Cultures were maintained in the absence of drug selection with daily medium changes23. From days 10 to 12 (according to the day numbering in Fig. 2a), colonies with ES-cell-like morphology became visible” (page 1140, col.1, emphasis by examiner).   Therefore, Li et al. demonstrated that concurrent overexpression of certain  3-4 pluripotency genes (e.g., oct4, sox2, klf4, c-myc) in somatic cells for 10 to 12 days results in reprogramming into iPS-type cells.  Accordingly, Li et al. provides a suggestion for the current claim limitations of “culturing the mammalian somatic cells for a period of from about 2 to about 14 days, under conditions sufficient to (i) reprogram the mammalian somatic cell to an induced pluripotent stem cell (iPSC), and/or (ii) transdifferentiate the mammalian somatic cell to a target cell different in cell type from said mammalian somatic cell.”
Li et al. does not propose the use of synthetic transcription factors to accomplish such overexpression of the pluripotency genes in somatic cells.
However, Pablo Ross specifically points to a method of activating expression of pluripotency gene using a dCas9-fusion protein and gRNAs directed to oct4, sox2, klf4, c-myc and NANOG.  A person of ordinary skill in the art with knowledge of the three cited references would conclude that repression of pluripotency genes, p16Ink4a and p19Arf, could be engineered using the teachings of Gilbert (regarding the dCas9-fusion protein suppressor domains) and Li (regarding design of gRNAs to promoters of p16Ink4a and p19Arf).  
However, both Gilbert and Ross recommend delivering the dCas9-fusion protein and gRNAs to the target cells by means of nucleic acid vectors.  Specifically, Pablo Ross teaches, “co-expression of Cas9 with gRNA…” (3rd paragraph) and outlines a transfection procedure (paragraphs 4-5).  Gilbert et al. in Fig. 1E (page 444) depict a nucleic acid that encodes dCas9-VP64.  Therefore, a one of ordinary skill in the art would interpret Pablo Ross and Gilbert et al. as suggesting that dCas9-fusion protein and gRNAs are encoded by nucleic acids that are delivered to the somatic cells targeted for reprogramming.
Therefore, a person of ordinary skill in the art would understand that in order to induce expression of four pluripotency factor genes required for reprogramming a somatic cell into an iPS cell, based upon a system like that disclosed by Gilbert, four distinct guide RNAs would be required to target the dCas9 regulator to the promoters of the four pluripotency factor genes.
It would be obvious to a person of ordinary skill in the art to reprogram a somatic cell into an induced pluripotent stem cell by administering to a somatic cell founr nucleic acids comprising four distinct guide RNAs and nucleic acids encoding dCas9 and culturing these cells for 2 to 14 days under conditions to reptrom the mammaliaqn somatic cells into iPS cells.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (synthetic transcription factor comprises a guide RNA and a fusion polypeptide that contains an enzymatically inactive Cas9 molecule binds to the promoter of a pluripotency factor gene; transcription activation & repressor domains; pluripotency genes requiring activation and repression for induction of somatic cells into iPSCs)  are taught by Gilbert or Li or Pablo Ross and further they are taught in various combinations and are shown to be used as method of reprogramming somatic cells into iPSCs.  It would be therefore predictably obvious to use a combination of these elements in a method of reprogramming somatic cells into iPSCs.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gilbert et al. and Li et al. and Gilbert Ross  because each of the critical elements had been enabled prior to the filing of the instant application and combining the various elements would be within the capability of one of ordinary skill in the art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in implantable medical devices. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
Therefore the method as taught by Gilbert et al. in view of Li et al. in view of Gilbert Ross would have been prima facie obvious over the method of the instant application.

Gilbert, Li, Pablo Ross, & Ramos-Mejia
Claims 5-6 are under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (Cell.  July 18, 2013 154: 442-451) in view of Li et al. (Nature Letters.  27 August 2009; 460: 1136-1139 and Supplemental Methods) and Pablo Ross. (BD Biosciences Research Grant Program. 2014 Research Grant Program Winning Abstract. “Induction of Pluripotency by CRISPR-Cas9 Epigenetic Engineering”, published online 26 February 2015) as applied to claims 1 and 3 above, and further in view of Ramos-Mejia et al (PLoS ONE 7(4): e35824, pages 1-11 [2012]).
Claims 5-6 specify that the somatic cells which are reprogrammed into iPSCs are cord blood mononuclear cells.  All of the references, Gilbert, Li, and Pablo Ross utilized fibroblasts as the starting somatic cells.
However, it was well known prior to the instant filing date that cord blood cells could be an alternative source for starting somatic cells during methods of producing iPSCs.  For example, Ramos-Mejia et al. teach that both human fibroblasts and cord blood CD34+ cells can be reprogrammed to produce iPSCs.  In their introduction, Ramos-Mejia et al. discuss the various advantages of using cord blood cells as a source of somatic cells to reprogram into induced pluripotent stem cells.  Ramos-Mejia teach that cord blood banks are a convenient source of this material which might be otherwise discarded.  Additionally, Ramos-Mejia teaches that these cord blood cells would have fewer somatic mutations than cells from adults.  Therefore, there is some teaching, suggestion and motivation to use cord blood cells to produce iPS cells.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (cord blood cells used for making iPSCs; synthetic transcription factor comprises a guide RNA and a fusion polypeptide that contains an enzymatically inactive Cas9 molecule binds to the promoter of a pluripotency factor gene; transcription activation & repressor domains; pluripotency genes requiring activation and repression for induction of somatic cells into iPSCs)  are taught by Gilbert or Li or Pablo Ross or Ramos-Mejia and further they are taught in various combinations and are shown to be used as method of reprogramming somatic cells into iPSCs.  It would be therefore predictably obvious to use a combination of these elements in a method of reprogramming cord blood cells into iPSCs.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gilbert et al. and Li et al. and Gilbert Ross and Ramos-Mejia because each cord blood cells had been used prior to the instant filing date to make iPSCs.
Therefore the method as taught by Gilbert et al. in view of Li et al. in view of Gilbert Ross and further in view of Ramos-Mejia et al. would have been prima facie obvious over the method of the instant application.
Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633